Citation Nr: 1533509	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  12-33 314	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for ischemic heart disease, including as due to in-service herbicide exposure.

2.  Entitlement to service connection for ischemic heart disease, including as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to December 1968, including in the waters offshore of the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, in which the RO essentially reopened the Veteran's claim of service connection for ischemic heart disease, including as due to in-service herbicide exposure, and denied this claim on the merits.  The Veteran disagreed with this decision in February 2012.  He perfected a timely appeal in November 2012 and requested a Travel Board hearing at the RO.  The Veteran subsequently withdrew his Travel Board hearing request in January 2015.  See 38 C.F.R. § 20.704 (2014).

Because the Veteran currently lives within the jurisdiction of the RO in Boston, Massachusetts, that facility retains jurisdiction in this appeal.

The Board observes that, in a December 2008 rating decision, the RO denied the Veteran's claim of service connection for ischemic heart disease, including as due to in-service herbicide exposure (which was characterized as a heart condition as a result of exposure to herbicides).  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2014).  The Veteran also did not submit any statements relevant to this claim within 1 year of the December 2008 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for ischemic heart disease, including as due to in-service herbicide exposure, is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran has asserted strenuously during the pendency of this appeal that he was exposed to herbicides while on active service aboard U.S.S. AMERICA when that ship participated in combat operations on YANKEE STATION in the waters offshore of the Republic of Vietnam.  The Veteran has argued that, although he never set foot on Vietnamese soil while aboard U.S.S. AMERICA, he had significant herbicide exposure while serving as a member of the air crew on U.S.S. AMERICA when that ship participated in combat operations on YANKEE STATION in the waters offshore of the Republic of Vietnam.  A review of the Veteran's service personnel records confirms that he served aboard U.S.S. AMERICA when that ship participated in combat operations on YANKEE STATION in the waters offshore of the Republic of Vietnam.  The National Personnel Records Center in St. Louis, Missouri (NPRC) stated in October 2011 that U.S.S. AMERICA was in the official waters of the Republic of Vietnam from May 29, 1968, to June 28, 1968, from July 6, 1968, to August 3, 1968, from August 17, 1968, to September 12, 1968, and from September 27, 1968, to October 30, 1968 (at all times when the Veteran served onboard this ship).  The NPRC also stated that it could not determine whether or not the Veteran served in the Republic of Vietnam and "the record provides no conclusive proof of in-country service."  

The Board notes in this regard that, in a July 2002 rating decision, the RO granted a claim of service connection for prostate cancer, including as due to in-service herbicide exposure, and specifically conceded that the Veteran's service personnel records showed in-country duty in Vietnam.  This was an erroneous factual finding by the RO as the Veteran's service personnel records have never indicated that he served in-country in Vietnam.  The regulation governing presumptive service connection for Veterans with disabilities incurred as a result of in-service herbicide exposure has provided that service in Vietnam "includes service in the waters offshore...if the conditions of service involved duty or visitation in the Republic of Vietnam" since subsection (a)(6) was added to 38 C.F.R. § 3.307 in February 1991.   See 58 Fed. Reg. 29109 (Feb. 6, 1991) codified at 38 C.F.R. § 3.307(a)(6)(iii) (2014) (emphasis added).  The Veteran himself has conceded that his active service in Vietnam did not include "duty or visitation in the Republic of Vietnam" and he never actually set foot on Vietnamese soil.  Despite the Veteran's strenuous assertions that his "blue water" U.S. Navy service in Vietnam entitles him to presumptive service connection for ischemic heart disease based on such service, the governing regulation (38 C.F.R. § 3.307(a)(6)(iii)) has never permitted presumptive service connection for disabilities experienced by Veterans who lack in-country duty in the Republic of Vietnam.  Id.  Thus, the Board finds that the Veteran's argument concerning his claimed in-service herbicide exposure to be without merit.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

As is explained below in greater detail, new and material evidence has been received sufficient to reopen the Veteran's previously denied service connection claim for ischemic heart disease, including as due to in-service herbicide exposure.  The claim of service connection for ischemic heart disease, including as due to in-service herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a rating decision dated on December 4, 2008, and issued to the Veteran and his service representative on December 9, 2008, the RO denied the Veteran's claim of service connection for ischemic heart disease, including as due to in-service herbicide exposure (which was characterized as a heart condition as a result of exposure to herbicides); this decision was not appealed and became final.

2.  The evidence received since the December 2008 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for ischemic heart disease, including as due to in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  The December 2008 rating decision, which denied the Veteran's claim of service connection for ischemic heart disease, including as due to in-service herbicide exposure, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the December 2008 rating decision in support of the claim of service connection for ischemic heart disease, including as due to in-service herbicide exposure, is new and material; thus, this claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107 and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Given the favorable disposition of the Veteran's request to reopen the claim of service connection for ischemic heart disease, including as due to in-service herbicide exposure, which is not prejudicial to him, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.


New and Material Evidence

In December 2008, the RO denied, in pertinent part, the Veteran's claim of service connection for ischemic heart disease, including as due to in-service herbicide exposure (which was characterized as a heart condition as a result of exposure to herbicides).  The Veteran did not initiate an appeal of the December 2008 rating decision and it became final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).  The Veteran also did not submit any statements relevant to the claim of service connection for ischemic heart disease, including as due to in-service herbicide exposure, within 1 year of the December 2008 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claim of service connection for ischemic heart disease, including as due to in-service herbicide exposure, may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  VA conducted a special review of the Veteran's claims file in October 2011 pursuant to the Nehmer litigation.  See Nehmer v. United States Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), Nehmer v. United States Veterans Admin., 32 F. Supp. 2d.  1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Admin., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  This constituted an informal request to reopen the previously denied claim.  

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2014).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for ischemic heart disease, including as due to in-service herbicide exposure, the evidence before VA at the time of the prior final RO decision in December 2008 consisted of the Veteran's service treatment records and post-service VA treatment records.  The RO noted that the Veteran's service treatment records showed no complaints of or treatment for a heart condition.  The RO next noted that the Veteran asserted that he experienced heart disease and had undergone "a heart valve replacement years ago."  The RO finally noted that there was no association between heart conditions and service in Vietnam.  Thus, the claim was denied.

The newly received evidence includes additional post-service VA treatment records, information concerning the Veteran's service in Vietnam, and the Veteran's lay statements.  All of this evidence is to the effect that the Veteran currently experiences ischemic heart disease that is attributable to active service.  The newly received medical evidence clearly documents that the Veteran has been diagnosed as having ischemic heart disease (or ischemia).  As noted in the Introduction, the newly received evidence also demonstrates that the Veteran served in the waters offshore of the Republic of Vietnam while aboard U.S.S. AMERICA in 1968 although he denied ever setting foot on Vietnamese soil.

Concerning the claim of service connection for ischemic heart disease, including as due to in-service herbicide exposure, the Board notes that the evidence which was of record in December 2008 does not show that the Veteran experienced disability due to ischemic heart disease that was related to active service.  The evidence received into the record since the December 2008 rating decision is both new and material, consisting of post-service medical records documenting multiple diagnoses of ischemic heart disease.  The evidence submitted relates to the unestablished fact of whether the Veteran's current ischemic heart disease is related to active service.  Thus, in presuming its credibility, such new evidence tends to establish a previously unestablished fact that was necessary to substantiate the claim.  For these reasons, the claim for service connection for ischemic heart disease, including as due to in-service herbicide exposure, is reopened.


ORDER

As new and material evidence has been received, the claim of service connection for ischemic heart disease, including as due to in-service herbicide exposure, is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran contends that he incurred ischemic heart disease during active service, including as a result of in-service herbicide exposure while serving aboard U.S.S. AMERICA as that ship participated in combat operations on YANKEE STATION in the waters offshore of the Republic of Vietnam in 1968.  The Board has reopened the Veteran's previously denied service connection claim for ischemic heart disease, including as due to in-service herbicide exposure (as discussed above).  Having reviewed the record evidence, the Board finds that additional development is necessary before this reopened claim can be adjudicated on the merits.

As noted elsewhere, the record evidence reflects several current diagnoses of ischemic heart disease.  Unfortunately, the evidence does not indicate whether the Veteran's current ischemic heart disease is related to active service.  The Board notes in this regard that VA's duty to assist includes scheduling an examination where necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his ischemic heart disease.

A review of the Veteran's VBMS electronic paperless claims file indicates that the AOJ requested his complete Social Security Administration (SSA) records in a secure email message sent to SSA on July 1, 2015.  It is not clear why these records were requested or whether the Veteran actually is in receipt of SSA disability benefits.  The Board notes in this regard that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, because this appeal is being remanded for additional development, the AOJ should associate any records obtained from SSA with the Veteran's claims file.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for ischemic heart disease since his service separation.  Advise the Veteran not to resubmit copies of any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  In response to the July 1, 2015, AOJ request for the Veteran's complete Social Security Administration (SSA) records sent via secure email messaging to SSA, associate any records provided by the SSA with the claims file.  If no records are provided by the SSA, then a negative reply should be obtained and associated with the claims file.

3.  Thereafter, schedule the Veteran for appropriate VA examination to determine the nature and etiology of his ischemic heart disease.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that ischemic heart disease, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

4.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


